 In the Matter of BLISS PROPERTIES, -PARK ROAD COMPANY, INC.,ARTHUR L. BLISS AND JAMES MCD. SHEA,andUNITED CONSTRUC-TION WORKERS DIVISION OF DISTRICT 50, UNITED MINE WORKERS OFAMERICA.In the Matter of BLISS PROPERTIESandBUILDING SERVICE EMPLOYEESINTERNATIONALUNION, A. F. L.Cases Nos. B-4298 andR-4299, respectively.Decided October 29,1942Jurisdiction:apartment house operations within the District of Columbia.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; contract held no bar when becauseof an alleged ineffectual transfer of affiliation of contracting union, thereexisted an unresolved doubt with respect to the identity of the labor organi-zation which employees desired as their representative ; election necessary.Unit Appropriate for Collective Bargaining:maintenance employees in 19 apart-ment houses operated by Company, including janitors, assistantjanitors,elevator operators, hall men, and utility men, but excluding supervisors andmanagers ; stipulation as to.Mr. Earle K. Shawe,for the Board.Mr. John J. Wilson,ofWashington, D. C., for the Company.Mr.Wm. J. Polymer,ofWashington, D. C., for the U. C. W.-U. M. W.Mr. Samuel Levine,ofWashington, D. C., for the A. F. of L.Mr. Sidney KatzandMr. Louis Williams,ofWashington, D. C.,for Local 675 and the C. I. O.Dlr.Wm. C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by United Construction Workers Divi-sion of District 50, United Mine Workers of America, Local 120,herein called the U. C. W.-U. M. W., and Building Service Em-ployees International Union, A. F. of L., herein called the A. F. ofL., alleging that a question affecting commerce had arisen concern-ing the representation of employees of Bliss properties, Park Road45 N. L R. B., No 28.136 BLISS PROPERTIES137Company, Inc., Arthur L. Bliss and James MeD. Shea, Washing-ton, D. C., herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice, beforeHenry J. Kent, Trial Examiner. Said hearing was held at Wash-ington, D. C. on September 22, 1942.The Company, the U. C. W.-U. M. W., the A. F. of L., and United Building Service Employees,Local 675, C. I. 0., herein called Local 675, appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.On September 23,1942, the Company requested oral argument before the Board; therequest was denied.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBliss Properties is an estate operating under a form of Massa-chusetts trust and is managed by 3 trustees.The Company ownsand operates 16 apartment houses in the District of Columbia, andoperates 2 apartment houses owned by Park Road Company, Inc.,0a Delaware corporation, and 1 apartment house owned by ArthurL. Bliss.All properties described above are operated under onemanagement, headed by James McD. Shea, president of the ParkRoad Company. The Company purchases approximately $50,000worth of materials annually to operate said properties.These ma-terials consist of coal, janitor supplies, and similar items.At least50 percent of these materials originates outside the District of Colum-bia.At the time of the hearing the Company employed about 70maintenance employees in the 19 apartment houses operated by it.The parties stipulated that these are the same properties whichwere involved in a former Board proceeding,' in which the Boardassumed jurisdiction.H. THE ORGANIZATIONS INVOLVEDUnited Construction Workers Division 50, United Mine Workersof America, Local 120, is a labor organization. It admits to mem-bership employees of the Company.Building Service Employees International Union, A. F. of L., isa labor organization affiliated with the American Federation ofLabor. It admits to membership employees of the Company.ISeeMatter of Bliss Properties,Park Road Company, Inc.,Arthur L.Bliss,and JamesMcD. Shea,andUnited Building Service Workers,Local Industrial Union,No. 675, C. I. 0.,30 N. I._ R. B 1062. 138DECISIONS OFF NATIONAL LABOR RELATIONS BOARDUnited Building Service Employees, Local 6751C. I. O., is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn May 16, 1941, pursuant to an election held April 29, 1941,Local 675 was duly certified by the Board as bargaining represent-ative for all maintenance employees of the Company.2On May 27,1941, the Company and Local 675 entered into a bargaining con-tract,3 effectiveMay 16, 1941, expiring 2 years thereafter, but tobe considered automatically renewed for 2 years unless either partyshould notify the other, in writing, at least 30 days before theexpiration date of its desire to change,- amend, or cancel said agree-ment.-On May 3, 1941, the Congress of" Industrial Organizations, theparent organization of Local 675, and herein called the C. I. 0.,issued an official transfer, effectiveMay 1, 1941, of the affiliationof Local 675, to affiliation with United Construction- Workers Or-ganizing Committee, also affiliated with the C. I. 0., herein called,the U. C. W. O. C. It appears that the U. C. W. O. C. thereafterestablished Local 120.Thereafter, on May 7, 1942, the Board denieda motion of Local 120 of the U. C. W. O. C. to substitute its namefor that of the afore-mentioned certified union.On June 4, 1942,certain officials of the U. C. W. O. C. and District 50, United MineWorkers of America, executed an agreement purporting to affili-ate with District 50, United Mine Workers of America, the localunions established by the U. C. W. O. C. and thereby creating theU. C. W.-U. Al. W. By resolution adopted June 11, 1942, Local 120approved the action of the National Policy Board of United Con-structionWorkers by which it affiliated with District 50, UnitedMine Workers of America. Thereafter, the U. C. W.-U. M. W.filed a motion with the Board to have the certification amended,to show affiliation of Local 120 with the U. C. W.-U. M. W., butlaterwithdrew the motion and filed its petition herein.The U. C. W.-U. M. W. claims to be the successor to Local 675.and as such successor entitled to bargaining rights under the afore-mentioned contract.The C. I. O. contends that the charter ofthe contracting union is still in existence and that the attemptedtransfer of Local 675 to the U. S. W. O. C. Local 120 was ineffec-tual, but admits that it is not, at present, servicing the contracting2SeeMatter of Bliss Properties, Park Road Company,Inc., Arthur L. Bliss, and JamesMoD. Shea,andUnited Building Service Workers Local Industrial UnionNo._675,C. I. 0.,31 N L It. B 938.8The contract by its terms,is between"United Building ServiceWorkers,L. I. U No.675, and their successors...and Bliss Properties." BLISS PROPERTIES139union.The A. F. of L. contends that the contracting union is nolonger in existence and therefore the contract cannot be held a barto the present proceeding, since one of the contracting parties doesnot exist.Since the present controversy arose the Company hascontinued to observe the check-off provision in the contract, but isimpounding said money_ until some definite solution of the presentcontroversy has been reached.A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the U. C. W.-U. M. W. and A.F. of L. each represents a substantial number of employees in thealleged appropriate unit.4As a general rule, the Board will not proceed with an investi-gation as to representation where there exists a valid contracthaving a reasonable period to run, with an active labor organiza-tion of clearly established identity.Resolution of the conflictingclaims of the various unions respecting successorship and the effectof transfer of affiliation, involving as it does a construction of theconstitutions of the C. I. 0. and the United Mine Workers and thecharters granted to the U. C. W. 0. C. local, is not the functionof the Board.But the conflicting. claims of the C. I. 0., the A. F. ofL., and the U. C. W.-U. M. W. do establish that there is an unresolveddoubt with respect to the identity of the labor organization which theemployees desire to represent them.,Under such circumstances,we hold that the contract does not constitute a bar to the presentdetermination of representatives and we shall resolve the disputewhich has arisen by an election by secret ballot.'We, find that a question affecting commerce has arisen concerningrepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allmaintenance employees employed by the Company in the 19 apart-AThe Acting Regional Director's statement shows that the U. C. W -U. M. W. submittedto him 61 authorization cards, all of which appear to bear genuine signatures and 36 ofwhich are the names of persons appearing on the Company pay roll of current date. Saidcards were dated as follows : 5 in August 1942, 42 in July 1942, and 14 in June 1942.The A. F. of L.submitted 44 authorization cards,all of which appear to bear genuinesignatures and 20 of which are names of persons appearing on the Company pay roll ofcurrent dateThese cards are dated as follovks : 13 in August 1942, 23 in March 1942, and8 undatedThe C. I. 0 relies on the afore-mentioned contract to substantiate its interest.At the bearing,the parties stipulated that there were 60 employees in the appropriate unitwhen the Acting Regional Director made his statement and that the unit now contains70 employees.SeeMatterof Brenizer Trucking Company, et al.,andUnited Paving and BuildingSuppleWorkers,Local Industitat Union #1221, C I0, 44 N L R B810;-Matterof Ilarbtson-lValberRefractories CompanyandUnited Clay Products Workers,LocalIndustrial Union #1205 etc.,44 N.L. R. B. 816. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDment houses operated by, it, including janitors, assistant janitors;elevator operators, hail men, and utility men, but excluding super-visors and managers, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9-(b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bliss Properties,Park Road Company, Inc., Arthur L. Bliss and James McD. Shea,Washington, D. C., an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in a unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Construc-tionWorkers Division of District 50, United Mine Workers ofAmerica, Local 120, or by Building Service Employees InternationalUnion, A. F. of L., or by United Building Service Employees, LocalNo. 675, C. I. 0., for the purposes of collective bargaining, or bynone of these organizations.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.